By the Court, McKinstry, J.:
The “executing a warrant of arrest” and the “taking a prisoner before a magistrate” are mentioned in the statute as separate and distinct acts.
The words “in going only” which immediately precede the words “in executing any warrant of arrest,” cannot be held to apply to the taking of a prisoner before the magistrate, except as applicable to the distance traveled from the place of the arrest to the magistrate, and the officer making the arrest was entitled to his mileage for that distance.
The officer was entitle to his mileage (outside of San Joaquin county) in going to make an arrest and in taking a prisoner toward the magistrate.
Judgment reversed. The District Court will enter a judgment in accordance with the foregoing.